Case 1:19-cv-09365-AKH Document 1-21 Filed 10/09/19 Page 1 of 4

SURROGATE’S COURT OF THE STATE OF NEW YORK

 

 

 

 

 

COUNTY OF NEW YORK New York County Surmgate’s Court
_MISCELLAN*OUS DEPT.
In the Matter of DALIA GENGER, trustee of the OLRY FEB 93 7o%
GENGER 1993 TRUST, : a
iat FiteD
wo. * Clerk
Petitioner,
-against- File No. 2008-0017E

ORLY GENGER, ARIE GENGER, GLENCOVA INVESTMENT

COMPANY, TR INVESTORS, LLC, NEW TR EQUITY I, LLC, Hon. Nora S. Anderson

NEW TR EQUITY I, LLC, TRANS-RESOURCES, INC, ARNOLD

BROSER, DAVID BROSER, JOHN DOES 1-20 AND JANE

DOES 1-20, Notice of
Respondents. Cross-Motion

 

PLEASE TAKE NOTICE, that upon the Affirmation of Judith Bachman, dated February
20, 2018, the accompanying Memorandum of Law, and all prior pleadings and proceedings
heretofore had herein, petitioner Dalia Genger will cross-move this Court, at 31 Chambers Street,
New York, New York 10007, Room 509, on February 27, 2018 at 10:00 a.m., or as soon

thereafter as counsel can be heard, for an Order pursuant to, inter alia, SCPA §§311, 312, 402,

 

403, 2106 and CPLR 306(b) for (4) an extension of time to serve process and/or permission to
make substituted service (or nunc pro tunc) and to file an affidavit of service, (ii) the
appointment of a Guardian ad Litem for Orly Genger’s infant daughter and unborn children and
the issuance of a supplemental citation, and (iii) to consolidate this turnover proceeding with the

removal proceeding also pending in this Court.

Dated: February 20, 2018

New City, New York

JudithB Zachman, Esq.
Rai Bachman Law Firm
254 S. Main Street, Suite 306
New City, New York 10956
845-639-3210
Case 1:19-cv-09365-AKH Document 1-21 Filed 10/09/19 Page 2 of 4

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of DALIA GENGER, trustee of the ORLY
GENGER 1993 TRUST,

Petitioner,
VS.

ORLY GENGER, ARIE GENGER, GLENCOVA
INVESTMENT COMPANY, TR INVESTORS, LLC, NEW
TR EQUITY 1, LLC, NEW TR EQUITY I LLC, TRANS-
RESOURCES, INC, ARNOLD BROSER, DAVID BROSER,
JOHN DOES 1-20 AND JANE DOES 1-20,

 

 

Respondents.
STATE OF NEW YORK )
) SS.:
COUNTY OF NEW YORK )

File No. 2008-001 7E
Hon. Nora S. Anderson

AFFIDAVIT OF SERVICE
BY PERSONAL DELIVERY

Peter Bogdanich, being duly sworn, deposes and states:

1. I am not a party to this action, and am over 18 years of age.

2. On the 20" day of February, 2018, I served (1) NOTICE OF CROSS-MOTION,
(2) AFFIRMATION OF JUDITH BACHMAN IN OPPOSITION, and (3)
MEMORANDUM OF LAW IN OPPOSITION TO RESPONDENTS’ MOTION TO
DISMISS AND IN SUPPORT OF PETITIONER’S CROSS-MOTION upon the

following individuals at the following addresses:

Mitchell D. Goldberg, Esq. Leon Friedman, Esq.
The Freyberg Law Group 685 Third Avenue
950 Third Avenue New York, NY 10017
32nd Floor

New York, NY 10022

by delivering true copies thereof, by hand, to the offices above-mentioned.

emma

Sworn to before me this
ZA_ day of February, 2018. “

f ? $ -

/ Cy
LVL CU“ 7 CL
Neasat ye noNy SIMON

Notary Public, State of New York

No. 01816322471
Qualified in New York County
Commission Expires 04/06/2019

¢ Bogdanich
Case 1:19-cv-09365-AKH Document 1-21 Filed 10/09/19 Page 3 of 4

SURROGATE'S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of DALIA GENGER, trustee of the OLRY
GENGER 1993 TRUST

Petitioner, File No. 2008-001 7E
-against-
ORLY GENGER, ARIE GENGER, GLENCOVA

INVESTMENT COMPANY, TR INVESTORS, LLC, NEW
TR EQUITY I, LLC, NEW TR EQUITY II, LLC, TRANS-

Hon. Nora S. Anderson

 

 

 

RESOURCES, INC, ARNOLD BROSER, DAVID AFFIDAVIT OF SERVICE
BROSER, JOHN DOES 1-20 AND JANE DOES 1-20, BY HAND-DELIVERY
Respondents.
STATE OF NEW YORK )
) SS.:
COUNTY OF NEW YORK )

Sammy Simon, being duly sworn, deposes and states:
1. I am not a party to this action, and am over 18 years of age.

2. On the 20" day of February, 2018, I served a (1) NOTICE OF CROSS-MOTION;
(2) AFFIRMATION OF JUDITH BACHMAN TO OPPOSITION; and (3) MEMORANDUM
OF LAW IN OPPOSITION TO RESPONDENTS’ MOTION TO DISMISS AND IN SUPPORT
OF PETITIONER’S CROSS-MOTION upon the following individuals at the addresses below:

John Boyle Michael P. Bowen

Skadden, Arps, Slate, Meagher & Flom LLP Kasowitz Benson Torres LLP
Four Times Square 1633 Broadway

New York, NY 10036-6522 New York, New York 10019

by delivering true copies thereof, by hand, to the office above-mentioned. ~

Sworn to before me this
Yt day of February, 2018.

 

Nafary Public
Peter Eric Bogdanich
Notary Public, State of New York
No. 01806366981

485 1-5836-1438v.1 Commission Expires N 13
e 2021
Case 1:19-cv-09365-AKH Document 1-21 Filed 10/09/19 Page 4 of 4

0082-808 (ZZ)

8210 MYOA MIN ‘MYOA MIN
ANNSAY MuVd bot

dT1 NAYYVM 8 SANG AATIAM

 

NOILOW-SSOU) AO FOLLON

 

“syuopuodsoy

‘07-1 SHO

ANVE CNV 07-1 SHOd NHOr ‘WASOUT GIAVAG
WASOUd CIONAV ‘ONI ‘SHOUNOSAU-SNVUL
‘OTT ‘TE ALINOT UL MAN ‘OTT ‘T ALINOA UL MAN
‘ITI ‘SUOLSAANI UL ‘ANVdNOO LNAWLSAANI
VAOONATS YADNAD AV “WAONAD ATAO

-jsulede-

“‘JOUONNIg

“LSOUL £661 YADNAD
AUTO 24} JO 993SN.) “YAONAD VITV Jo tone 9y} Uy

 

ALT00-8007 © ON OT
WHOA MAN JO ALNNOO
MYOA MAN AO ALVIS FHL AO LANOD S.ALVOOURNS
